EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Elias Swanson on 14 July 2022.
The application has been amended as follows.
Claim 1. (Currently Amended) A portable electrical generation system comprising: 
a generator having a rotor and a plurality of stators to produce a supply of electrical energy; 
a prime mover operable to drive the rotor; 
a voltage selector control operably connected to the generator; and 
a link board assembly configured to removably engage the voltage selector control, the link board assembly including a base board having a first side opposite a second side, and a plurality of bus bars fastened to the first side of the base board, at least a first bus bar and a second bus bar of the plurality of bus bars being electrically connected on the second side of the base board, the bus bars being arranged to electrically orient the plurality of stators to provide a first power output configuration.
Claim 5. (Original) The portable electrical generation system of claim 1, wherein the voltage selector control includes a non-removable board that carries a plurality of conductive studs, and the base board of the link board assembly defines 
Claim 17. (Current Amended) The portable electrical generation system of claim [[15]]16, further comprising: a second link board assembly configured to removably engage the non- removable link board of the voltage selector control, the second link board assembly including: a second base board defining a plurality of second apertures, each second aperture is configured to receive one of the plurality of conductive studs, and a plurality of bus bars fastened to a first side of the second base board, the bus bars configured to electrically connect the plurality of conductive studs to electrically orient the plurality of stators to provide a second power output configuration, wherein one of the first link board assembly or the second link board assembly is configured to removably engage the non-removable link board of the voltage selector control, and the first power output configuration is different than the second power output configuration.
Claim 18. (Currently Amended) The portable electrical generation system of claim [[16]]17, further comprising: a third link board assembly configured to removably engage the non-removable link board of the voltage selector control, the third link board assembly including: a third base board defining a plurality of third apertures, each third aperture is configured to receive one of the plurality of conductive studs, and a plurality of bus bars fastened to a first side of the third base board, the bus bars configured to electrically connect the plurality of conductive studs to electrically orient the plurality of stators to provide a third power output configuration, wherein one of the first link board assembly, the second link board assembly, or the third link board assembly is configured to removably engage the non-removable link board of the voltage selector control, and the third power output configuration is different than the first power output configuration and the second power output configuration.




















DETAILED ACTION
Response to Arguments
The Examiner’s Amendment of 29 June 2022 places the application in Condition for Allowance.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claims 1-15: The prior art of record, alone or in combination, does not explicitly teach, suggest, or render obvious, at least to the skilled artisan, the system of claim 1, specifically comprising:
the link board assembly including a base board having a first side opposite a second side, and a plurality of bus bars fastened to the first side of the base board, at least a first bus bar and a second bus bar of the plurality of bus bars being electrically connected on the second side of the base board, in the context of the other components in the claim. 
Claims 2-15 are allowed due to their dependency on claim 1.
Regarding claims 16-18: The prior art of record, alone or in combination, does not explicitly teach, suggest, or render obvious, at least to the skilled artisan, the system of claim 16, specifically comprising:
the first link board assembly including: a first base board defining a plurality of first apertures, each first aperture is configured to receive one of the plurality of conductive studs, and a plurality of bus bars fastened to a first side of the first base board, the bus bars configured to electrically connect the plurality of conductive studs to electrically orient the plurality of stators to provide a first power output configuration, in context of the other components in the claim. 
Claims 17 and 18 are allowed due to their dependency on claim 16.
Regarding claims 19 and 20: The prior art of record, alone or in combination, does not explicitly teach, suggest, or render obvious, at least to the skilled artisan, the system of claim 19, specifically comprising:
one of a first link board assembly or a second link board assembly configured to separately removably engage the voltage selector control, and the second power output configuration different than the first power output configuration, in the context of the other components in the claim. 
Claim 20 is allowed due to its dependency on claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343. The examiner can normally be reached M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN GUGGER/Primary Examiner, Art Unit 2832